 
Exhibit 10.2

AMENDED CHANGE IN CONTROL AGREEMENT
 
Amended Change In Control Agreement (this “Agreement”) dated as of March 3, 2006
by and between Harvey F. Milman (“Executive”) and Drew Industries Incorporated,
a Delaware corporation (the “Company”).
 
WHEREAS, Executive has been Vice President-Chief Legal Officer of the Company;
and
 
WHEREAS, the Company believes that it is in the best interest of the Company and
its stockholders to foster Executive’s objectivity in making decisions with
respect to any pending or threatened Change in Control (as hereinafter defined)
of the Company and to assure that the Company will have the continued dedication
and availability of Executive notwithstanding the possibility, threat or
occurrence of a Change in Control; and the Company believes that these goals can
best be accomplished by alleviating certain of the risks and uncertainties with
regard to Executive’s financial and professional security that would be created
by a pending or threatened Change in Control and that inevitably would distract
Executive and could impair his ability to objectively perform his duties for and
on behalf of the Company. Accordingly, the Company believes that it is
appropriate and in the best interest of the Company and its stockholders to
provide to Executive compensation arrangements upon a Change in Control that
mitigate Executive’s financial risks and uncertainties and that are reasonably
competitive with those of other companies; and
 
WHEREAS, the Company and Executive entered into a Change In Control Agreement
effective as of March 1, 2005, and wish to amend said Agreement as expressly
provided herein,
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt of which is hereby acknowledged, it is hereby
agreed as follows:
 

 
1.
TERM OF AGREEMENT

 
This Agreement shall be effective from the date hereof and, subject to the
provisions of Section 4, shall extend to (and thereupon automatically terminate)
one (1) day after Executive’s termination of employment with the Company for any
reason. No termination of this Agreement shall limit, alter or otherwise affect
Executive’s rights hereunder with respect to a Change in Control which has
occurred prior to such termination, including without limitation Executive’s
right to receive the benefits provided herein.
 

 
2.
PURPOSE OF AGREEMENT

 
The purpose of this Agreement is to provide that, in the event of a Change in
Control, Executive may become entitled to receive certain benefits, as described
herein, in the event of his termination under specified circumstances.
 
 
 

--------------------------------------------------------------------------------

 
 

 
3.
CHANGE IN CONTROL

 
As used in this Agreement, the phrase “Change in Control” shall mean:
 
3.1 Except as provided in Section 3.2 hereof, the acquisition by any person,
entity or “group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (excluding, for
this purpose, the Company or its subsidiaries, or any executive benefit plan of
the Company or its subsidiaries which acquires beneficial ownership of voting
securities of the Company), of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of thirty percent (30%) or more of
either the then outstanding shares of common stock or the combined voting power
of the Company’s then outstanding voting securities entitled to vote generally
in the election of directors (the “Voting Securities”); or
 
3.2 Approval by the stockholders of the Company of a reorganization, merger or
consolidation with any other person, entity or corporation, other than
 
3.2.1 a merger or consolidation which would result in the Voting Securities
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of another
entity) more than fifty percent (50%) of the combined voting power of the Voting
Securities of the Company or such other entity outstanding immediately after
such merger or consolidation, or
 
3.2.2 a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person, entity or group acquires
twenty-five percent (25%) or more of the combined voting power of the Company’s
then outstanding Voting Securities; or
 
3.3 Approval by the stockholders of the Company of a plan of complete
liquidation of the Company or a sale or other disposition by the Company of all
or substantially all of the Company’s assets in one transaction or a series of
transactions.
 

 
4.
EFFECT OF A CHANGE IN CONTROL

 
In the event of a Change in Control, Sections 6 through 11 of this Agreement
shall become applicable to Executive. The provisions of these Sections shall
remain applicable until the second anniversary of the date upon which the Change
in Control occurs. On such second anniversary date, and provided that the
employment of Executive has not been terminated on account of a Qualifying
Termination (as defined herein), this Agreement shall terminate and be of no
further force or effect.
 

 
5.
QUALIFYING TERMINATION

 
If within six (6) months following a Change in Control, Executive voluntarily
terminates his employment with the Company (“Voluntary Termination”), or if
within one (1) year following, or within one hundred twenty (120) days prior to,
a Change in Control, Executive’s employment with the Company is terminated
(“Involuntary Termination”), either of such terminations shall be conclusively
considered a “Qualifying Termination” unless:
 
 
2

--------------------------------------------------------------------------------

 
5.1 The Executive voluntarily terminates his employment on a date that is more
than six (6) months after the Change in Control; provided, however, that
Executive shall not be considered to have voluntarily terminated his employment
with the Company if, following, or within one hundred twenty (120) days prior
to, the Change in Control, (i) Executive’s overall compensation is reduced or
adversely modified in any material respect, or (ii) his authority or duties are
materially changed and he elects to terminate his employment within sixty (60)
days following such reduction, modification or change. Executive’s authority or
duties shall conclusively be considered to have been “materially changed” if,
without Executive’s express and voluntary written consent, there is any
substantial diminution or adverse modification in Executive’s title, status,
overall position, responsibilities, reporting relationship, general working
environment (including without limitation secretarial and staff support,
offices, and frequency and mode of travel), or if, without Executive’s express
and voluntary written consent, Executive’s job location is transferred to a site
more than fifty (50) miles away from his residence. Executive’s authority and
duties shall conclusively be considered to have been “materially changed” if,
without Executive’s express and voluntary written consent, Executive no longer
holds the same title or no longer has the same authority and responsibilities or
no longer has the same reporting responsibilities, in each case with respect and
as to a publicly held parent company which is not controlled by another entity
or person, or
 
5.2 The termination is on account of Executive’s death or Disability. For such
purposes, “Disability” shall mean a physical or mental incapacity as a result of
which Executive becomes unable to continue the performance of his
responsibilities for the Company and its affiliated companies and which, at
least three (3) months after its commencement, is determined to be total and
permanent by a physician agreed to by the Company and Executive (or Executive’s
legal representative). In the absence of agreement between the Company and
Executive, each party shall nominate a qualified physician and the two
physicians so nominated shall select a third physician who shall make the
determination as to Disability, or
 
5.3 An Involuntary Termination occurs for “Cause.” For this purpose, “Cause”
shall be limited to the following:
 
5.3.1 the refusal of Executive to comply with a lawful, written instruction of
the Board of Directors or Executive’s immediate supervisor, which refusal is not
remedied by Executive within a reasonable period of time after his receipt of
written notice from the Company identifying the refusal, so long as the
instruction is consistent with the scope and responsibilities of Executive’s
position prior to the Change in Control; or
 
5.3.2 an act or acts of personal dishonesty by Executive which were intended to
result in substantial personal enrichment of Executive at the expense of the
Company or any of its affiliated companies; or
 
5.3.3 Executive’s conviction of any misdemeanor involving an act of moral
turpitude or any felony.
 
 
3

--------------------------------------------------------------------------------

 

 
6.
SEVERANCE PAYMENT

 
6.1 Subject to Section 6.2 hereof, if Executive’s employment is terminated as a
result of a Qualifying Termination, the Company shall pay Compensation (as
hereinafter defined) to Executive (A) in the event of an Involuntary
Termination, for the two (2) years following the Qualifying Termination, or (B)
in the event of a Voluntary Termination, for one (1) year following the
Qualifying Termination, in either event in accordance with the Company’s
customary payroll practice (the “Severance Payment”). Such payments shall
commence on a date that is not earlier than one day after six months following
the Qualifying Termination (or if earlier upon his death).
 
6.2 During the second year following an Involuntary Termination, the Severance
Payment payable by the Company to Executive shall be reduced by an amount equal
to the compensation and other benefits received by Executive during either of
such periods from other employment or business activities.
 
6.3 For purposes of this Agreement, Executive’s “Compensation” shall equal the
sum of (i) Executive’s salary at the annual rate applicable on the date of the
Qualifying Termination, plus (ii) a “Bonus Increment.” The Bonus Increment shall
equal the annualized average of all bonuses and incentive compensation payments
paid to Executive during the three (3) year period immediately before the date
of the Change of Control under all of the Company’s bonus and incentive
compensation plans or arrangements as disclosed in the Company’s annual Proxy
Statement.
 
6.4 The Severance Payment hereunder is in lieu of any severance payment that
Executive might otherwise be entitled to from the Company in the event of a
Change in Control under the Company’s applicable severance pay policies, if any,
or under any other oral or written agreement.
 

 
7.
ADDITIONAL BENEFITS

 
7.1 In the event of a Qualifying Termination, any and all unvested stock options
of Executive shall immediately become fully vested and exercisable.
 
7.2 In the event of a Qualifying Termination, Executive shall be entitled to
continue to participate in the following executive benefit programs which had
been made available to Executive (including his immediate family) and at the
same level before the Qualifying Termination: group medical insurance,
group-term life insurance and disability insurance, use of automobile provided
by the Company, and long-term care insurance. These programs shall be continued
at no cost to Executive, except to the extent that tax rules require the
inclusion of the value of such benefits in Executive’s income. The programs
shall continue for Executive’s benefit for two (2) years after the date of the
Qualifying Termination; provided, however, that Executive’s participation in
each of such programs shall be earlier terminated or reduced, as applicable, if
and to the extent Executive receives benefits as a result of concurrent coverage
through another program.
 
 
4

--------------------------------------------------------------------------------

 

 
8.
RIGHTS AND OBLIGATIONS PRIOR TO A CHANGE IN CONTROL

 
Prior to the date which is one hundred twenty (120) days before a Change in
Control, the rights and obligations of Executive with respect to his employment
by the Company shall be determined in accordance with the policies and
procedures adopted from time to time by the Company and the provisions of any
written employment contract in effect between the Company and Executive from
time to time. Unless otherwise expressly set forth in a separate written
employment agreement between Executive and the Company, the employment of
Executive is expressly at-will, and Executive or the Company may terminate
Executive’s employment with the Company at any time and for any reason, with or
without cause, provided that if such termination occurs within one hundred
twenty (120) days prior to or one (1) year after a Change in Control and
constitutes a Qualifying Termination the provisions of this Agreement shall
govern the payment of the Severance Payment and the other benefits as provided
herein.
 

 
9.
NON-EXCLUSIVITY OF RIGHTS

 
Nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company or any of its affiliated companies and for which
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as Executive may have under any stock option or other agreements with the
Company or any of its affiliated companies. Except as otherwise provided in
Section 6.3 hereof, amounts which are vested benefits or which Executive is
otherwise entitled to receive under any plan or program of the Company or any of
its affiliated companies at or subsequent to the date of any Qualified
Termination shall be payable in accordance with such plan or program.
 

 
10.
FULL SETTLEMENT

 
The Company’s obligation to pay the Severance Payment and other benefits
provided for in this Agreement and otherwise to perform its obligations
hereunder (i) shall not be affected by any set-off, counter-claim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others, and (ii) are subject to receipt by the Company of a duly
executed and acknowledged Waiver and Release in the form attached hereto as
Exhibit A. In no event shall Executive be obligated to seek other employment or
to take any other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Agreement. The Company agrees to
pay, to the full extent permitted by law, all legal fees and expenses which
Executive may reasonably incur as a result of Executive’s successful collection
efforts to receive amounts payable hereunder.
 

 
11.
SUCCESSORS.

 
11.1 This Agreement is personal to Executive, and without the prior written
consent of the Company shall not be assignable by Executive other than by will
or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.
 
 
5

--------------------------------------------------------------------------------

 
11.2 The rights and obligations of the Company under this Agreement shall inure
to the benefit of and shall be binding upon the successors and assigns of the
Company.
 

 
12.
GOVERNING LAW

 
12.1 This Agreement is made and entered into in the State of New York, and the
internal laws of New York shall govern its validity and interpretation in the
performance by the parties hereto of their respective duties and obligations
hereunder.
 
12.2 Each party hereto hereby irrevocably submits to the exclusive jurisdiction
of the United States District Court located in White Plains, New York over any
suit, action or proceeding arising out of or relating to this Agreement. Each
party hereby irrevocably waives to the fullest extent permitted by law, (i) the
right to a trial by jury; (ii) any objection that they may now or hereafter have
to the venue of any such suit, action or proceeding brought in any such court;
or (iii) any claim that any such suit, action or proceeding has been brought in
an inconvenient forum. Final judgement in any suit, action or proceeding brought
in any such court shall be conclusive and binding upon each party duly served
with process therein and may be enforced in the courts of the jurisdiction of
which either party or any of their property is subject, by a suit upon such
judgement.
 

 
13.
MODIFICATIONS

 
This Agreement may be amended or modified only by an instrument in writing
executed by all of the parties hereto. The parties agree to amend this Agreement
in order to comply with the provisions of Section 409A of the Internal Revenue
Code and other guidance regarding said Section.
 

 
14.
NOTICES

 
Any notice or communications required or permitted to be given to the parties
hereto shall be in writing and shall be delivered personally or be sent by
United States registered or certified mail, postage prepaid and return receipt
requested, or by nationally recognized courier, and addressed or delivered as
follows, or at such other addresses the party addressed may have substituted by
notice pursuant to this Section:
 
To the Company:
To Executive:
   
Drew Industries Incorporated
200 Mamaroneck Avenue
White Plains, New York, 10601
Attention: President
Harvey F. Milman
5 Cayuga Road
Scarsdale, NY 10583




 
15.
CAPTIONS

 
The captions of this Agreement are inserted for convenience and do not
constitute a part hereof.
 
 
6

--------------------------------------------------------------------------------

 

 
16.
SEVERABILITY

 
In case any one or more of the provisions contained in this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein and there
shall be deemed substituted for such invalid, illegal or unenforceable provision
such other provision as will most nearly accomplish the intent of the parties to
the extent permitted by the applicable law. In case this Agreement, or any one
or more of the provisions hereof, shall be held to be invalid, illegal or
unenforceable within any governmental jurisdiction or subdivision thereof, this
Agreement or any such provision thereof shall not as a consequence thereof be
deemed to be invalid, illegal or unenforceable in any other governmental
jurisdiction or subdivision thereof.
 

 
17.
COUNTERPARTS

 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which shall together constitute one in the
same Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered effective as of the day and year first written above.
 
_______________________________
Harvey F. Milman




DREW INDUSTRIES INCORPORATED


By:_______________________________


Name:_____________________________


Title:______________________________


 
7

--------------------------------------------------------------------------------

 
 
Exhibit 10.2

Exhibit A
CHANGE IN CONTROL AGREEMENT


Waiver and Release
 
The attached Waiver and Release Agreement is to be executed by Executive upon
the occurrence of a Qualifying Termination under the Change in Control
Agreement.
 
WAIVER AND RELEASE AGREEMENT


This Waiver and Release Agreement (the “Waiver and Release”) is entered into by
and among Drew Industries Incorporated, a Delaware corporation (“Drew”) and
Harvey F. Milman (“Executive”) this ________ day of ________, 200_.
 

 
1.
General Waiver and Release

 
For and in consideration of the agreement of the Company to provide Executive
the Severance Payment described in the Amended Change in Control Agreement,
dated as of February 28, 2006, among Executive and the Company (the
“Agreement”), Executive, with the intention of binding himself and all of his
heirs, executors, administrators and assigns, does hereby release, remise,
acquit and forever discharge the Company, and all of its respective past and
present officers, directors, stockholders, employees, agents, parent
corporations, predecessors, subsidiaries, affiliates, estates, successors,
assigns and attorneys (hereinafter collectively referred to as “Released
Parties”) from any and all claims, charges, actions, causes of action, sums of
money due, suits, debts, covenants, contracts, agreements, rights, damages,
promises, demands or liabilities (hereinafter collectively referred to as
“Claims”) whatsoever, in law or in equity, whether known or unknown, suspected
or unsuspected, which Executive, individually or as a member of any class, now
has, owns or holds or has at any time heretofore ever had, owned or held against
the Released Parties including, but not limited to, Claims arising out of or in
any way connected with Executive’s employment with the Company or any of the
Released Parties or the termination of any such employment relationship,
including, but not limited to, Claims pursuant to Federal, state or local
statute, regulation, ordinance or common-law for (i) employment discrimination;
(ii) wrongful discharge; (iii) breach of contract; (iv) tort actions of any
type, including those for intentional or negligent infliction of emotional harm;
and (v) unpaid benefits, wages, compensation, commissions, bonuses or incentive
payments of any type, except as follows:
 
1.1 those obligations of the Company and its affiliates under the Agreement,
pursuant to which this Waiver and Release is being executed and delivered;
 
1.2 claims, if any, for Executive’s accrued or vested benefits under the
retirement plans, savings plans, stock options, investment plans and employee
welfare benefit plans, if any, of the Released Parties (within the meaning of
Section 3(1) of the Employee Retirement Income Security Act of 1974 (“ERISA”)),
as amended; provided, however, that nothing herein is intended to or shall be
construed to require the Released Parties to institute or continue in effect any
particular plan or benefit sponsored by the Released Parties and the Company and
all other Released Parties hereby reserve the right to amend or terminate any
such plan or benefit at any time; and
 
 
8

--------------------------------------------------------------------------------

 
1.3 any rights to indemnification or advancement of expenses to which Executive
may otherwise be entitled pursuant to the articles of incorporation or bylaws of
any of the Released Parties, or by contract or applicable law, as a result of
Executive’s service as an officer or director of any of the Released Parties.
Executive further understands and agrees that he has knowingly relinquished,
waived and forever released any and all remedies arising out of the aforesaid
employment relationship or the termination thereof, including, without
limitation, claims for backpay, front pay, liquidated damages, compensatory
damages, general damages, special damages, punitive damages, exemplary damages,
costs, expenses and attorneys’ fees.
 

 
2.
Covenant Not to Sue

 
Executive acknowledges and agrees that this Waiver and Release may not be
revoked at any time and that he will not institute any suit, action, or
proceeding, whether at law or equity, challenging the enforceability of this
Waiver and Release. Should Executive ever attempt to challenge the terms of this
Waiver and Release, attempt to obtain an order declaring this Waiver and Release
to be null and void, or institute litigation against any of the Released Parties
based upon a Claim which is covered by the terms of this Waiver and Release,
Executive will as a condition precedent to such action repay all monies paid to
him under the terms of the Agreement and this Waiver and Release. Furthermore,
if Executive does not prevail in an action to challenge this Waiver and Release,
to obtain an order declaring this Waiver and Release to be null and void, or in
any action against any of the Released Parties based upon a Claim which is
covered by the Waiver and Release set forth herein, Executive shall pay to the
Company and/or the appropriate Released Parties all their costs and attorneys’
fees incurred in their defense of Executive’s action.
 

 
3.
Denial of Liability

 
Executive acknowledges and agrees that neither the payment of the Severance
Payment under the Agreement nor this Waiver and Release is to be construed in
any way as an admission of any liability whatsoever by the Company or any of the
other Released Parties, by whom liability is expressly denied.
 

 
4.
Agreement Not to Seek Further Relief

 
Executive acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date of execution of this
Waiver and Release, filed any complaints, charges or lawsuits against any of the
Released Parties with any governmental agency or any court or tribunal, with
respect to any Claims related to Executive’s employment or the termination
thereof as provided in Section 1 hereof, and that he will not do so at any time
hereafter. Executive further acknowledges and agrees that he hereby waives any
right to accept any relief or recovery, including costs and attorneys’ fees,
that may arise from any charge or complaint before any Federal, state or local
court or administrative agency against the Released Parties.
 
 
9

--------------------------------------------------------------------------------

 

 
5.
Company Property

 
Executive agrees that he will not retain or destroy, and will immediately return
to the Company, any and all property of the Company in his possession or subject
to his control, including, but not limited to, keys, credit and identification
cards, personal items or equipment provided for his use, customer files, and
information, all other files and documents relating to the Company and its
business, together with all written or recorded materials, documents, computer
disks, plans, records or notes or other papers belonging to the Company.
Executive further agrees not to make, distribute or retain copies of any such
information or property.
 

 
6.
Non-Competition

 
6.1 During the period beginning on the date hereof and ending on the earlier of
(i) six (6) months from the date of a Qualifying Termination, or (ii) the final
installment of the Severance Payment as provided in the Agreement (the
“Restricted Period”), the Executive shall not, directly or indirectly, undertake
or perform services in or for, or render services to, participate in, or have
any financial interest in, or engage in, any business competitive to that of the
business of the Company or its subsidiaries or affiliates (collectively, the
“Affiliated Companies”) or solicit for employment or employ any employee of the
Company or the Affiliated Companies. For purposes hereof, a business shall be
deemed competitive if it is conducted in any geographic or market area in which
the Company or any of the Affiliated Companies are engaged in business during
the Restricted Period and involves the development, design, manufacture,
marketing, packaging, sale or distribution of any products developed, designed,
manufactured sold or distributed, or the offering of any services offered, by
the Company or any of the Affiliated Companies; and the Executive shall be
deemed directly or indirectly to engage in such business if he, or any member of
his immediate family (i.e., his spouse and children and their respective spouses
and children) participates in such business, or in any entity engaged in or
which owns, such business, as an officer, director, employee, consultant,
independent contractor, inventor, product developer, partner, individual
proprietor, manager or as an investor who has made any loans, contributed to
capital stock or purchased any stock; provided, however, that the Executive will
not at any time utilize the names “Drew,” “Kinro,” “Better Bath,” “Lippert,”
“Lippert Components,” “Zieman,” “Venture Welding,” or “LTM,” or any other names
used by the Company or the Affiliated Companies, in any business competitive to
that of the business of the Company or any of the Affiliated Companies, or any
patent, trademark, tradename, service mark, logo, copyright or similar
intellectual property, whether or not registered, of any of the Company or the
Affiliated Companies, or any proprietary information of any of the Company or
the Affiliated Companies. The foregoing, however, shall not be deemed to prevent
the Executive from investing in securities if such class of securities in which
the investment is made is listed on a national securities exchange or is of a
company registered under Section 12(g) of the Securities Exchange Act of 1934,
and such investment represents less than five (5%) per cent of the outstanding
securities of such class.
 
6.2 The Executive agrees that all products, packaging, inventions, designs,
patents, patent applications, creations, ideas, techniques, methods,
copyrightable materials, software, whether or not registered, or any portions
thereof, and any improvements or modifications thereon, and any applications
with respect to each of the foregoing, and any know-how or procedures related
thereto (whether or not patentable), which relate to the business and products
of the Company or the Affiliated Companies, conceived, invented, discovered or
executed by the Executive, whether or not marketed or utilized by the Company or
any of the Affiliated Companies, shall be the sole and exclusive property of the
Company.
 
 
10

--------------------------------------------------------------------------------

 

 
7.
Confidentiality Agreement

 
Executive acknowledges that the terms of this Waiver and Release are
confidential. Accordingly, Executive agrees not to disclose or publish to any
person or entity, except as required by law or as necessary to prepare tax
returns, the terms and conditions or sums being paid in connection with this
Waiver and Release.
 

 
8.
Acknowledgment

 
Executive acknowledges that he has carefully read and fully understands the
terms of this Waiver and Release and the Agreement and that this Waiver and
Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any or the
other Released Parties as to the merits, legal liabilities or value of his
claims. Executive further acknowledges that he has had a full and reasonable
opportunity to consider this Waiver Release and that he has not been pressured
or in any way coerced into executing this Waiver and Release.
 

 
9.
Choice of Laws

 
9.1 This Waiver and Release and the rights and obligations of the parties hereto
shall be governed and construed in accordance with the laws of the State of New
York.
 
9.2 Each party hereto hereby irrevocably submits to the exclusive jurisdiction
of the United States District Court located in White Plains, New York over any
suit, action or proceeding arising out of or relating to this Agreement. Each
party hereby irrevocably waives to the fullest extent permitted by law, (i) the
right to a trial by jury; (ii) any objection that they may now or hereafter have
to the venue of any such suit, action or proceeding brought in any such court;
or (iii) any claim that any such suit, action or proceeding has been brought in
an inconvenient forum. Final judgement in any suit, action or proceeding brought
in any such court shall be conclusive and binding upon each party duly served
with process therein and may be enforced in the courts of the jurisdiction of
which either party or any of their property is subject, by a suit upon such
judgement.
 

 
10.
Severability

 
Except for the waiver and release contained in Section 1 hereof, if any
provision of this Waiver and Release is unenforceable or is held to be
unenforceable, such provision shall be fully severable, and this Waiver and
Release and its terms shall be construed and enforced as if such unenforceable
provision had never comprised a part hereof, the remaining provisions hereof
shall remain in full force and effect, and the court construing the provisions
shall add as a part hereof a provision as similar in terms and effect to such
unenforceable provision as may be enforceable, in lieu of the unenforceable
provision. In the event that the release contained in Section 1 hereof is
unenforceable or is held to be unenforceable, the parties understand and agree
that the remaining provisions of this Waiver and Release shall be rendered null
and void and that neither party shall have any further obligation under any
provision of this Waiver and Release
 
 
11

--------------------------------------------------------------------------------

 

 
11.
Entire Agreement

 
This document contains all terms of the Waiver and Release and supersedes and
invalidates any previous agreements or contracts regarding the same subject
matter. No representations, inducements, promises or agreements, oral or
otherwise, which are not embodied herein shall be of any force or effect.
 
IN WITNESS WHEREOF, the undersigned acknowledges that he has read this Waiver
and Release Agreement and sets his hand and seal this ____ day of ____________,
200_.
 



          Harvey F. Milman       Sworn to and subscribed before me this    
_____ day of ______________, 200_                 Notary Public           My
Commission Expires:              

 
 
 
12

--------------------------------------------------------------------------------

 